WILLIAMS, Judge,
dissents with reasons.
In light of the evidence presented at trial, I do not believe the jury abused its discretion in either making the general damage award or apportioning the parties’ fault. The jury was in a better position, than is this court, to assess the credibility of the witnesses and evaluate the evidence presented. Accordingly, as the record provides support for the jury’s determinations, this court should not tamper with their award.
For the reasons assigned, I respectfully dissent.